29 F. Supp. 2d 44 (1998)
The YANKEE CANDLE COMPANY, Plaintiff,
v.
NEW ENGLAND CANDLE COMPANY, INC.; Henry Komosa; and Kristine Komosa, Defendants.
No. Civ.A. 96-30165-FF.
United States District Court, D. Massachusetts.
December 3, 1998.
Mary R. Bonzagni, Law Offices of Donald S. Holland, Longmeadow, MA, Donald S. Holland, Holland & Bonzagni, P.C., Longmeadow, MA, for Yankee Candle Company, Plaintiff.
Evan T. Lawson, J. Mark Dickison, Lawson & Weitzen, Boston, MA, Karen G. Jackson, Northampton, MA, for Defendants.
FINAL CONSENT DECREE AND ORDER TO VACATE THE DISTRICT COURT'S JULY 21, 1998, MEMORANDUM AND ORDER, AND FINAL JUDGMENT OF THE SAME DATE
FREEDMAN, Senior District Judge.
In light of the settlement of all issues between the parties, and pursuant to the parties' Joint Motion To Enter Final Consent Decree And Vacate The District Court's July 21, 1998, Memorandum And Order, And Final Judgment Of The Same Date, it is hereby
ORDERED that the Court's July 21, 1998, Memorandum and Order, and the Final Judgment of the same date, are vacated. With the consent of the parties, it is
ORDERED that defendants are permanently enjoined to make and/or maintain the following changes to the design of defendant's store located at the Enfield Square Mall in Enfield, Connecticut:
1. Change the lettering of the storefront sign to a color other than yellow, gold, or brass.
2. Eliminate the recessed entry way.
3. Remove the French doors.
4. Eliminate the multi-pane windows in the transom panel over the entryway.
5. Eliminate the multi-pane windows on both sides of the entryway.
6. Paint the display cases lining the interior of the store a color other than brown, mahogany, or cherry.
7. Change the type of molding used above the display cases.
8. Eliminate the paneled appearance of the cash and wrap counter.
9. Change the type of display stand used for store promotions.
It is ORDERED that each party bear its own costs.
It is ORDERED that this Decree and Order be submitted for publication.